PER CURIAM.
It is impossible to tell from the plaintiff’s testimony whether he sued for salary earned by him during the month of January or during the month of December. In one place he testified that he received $25 for wages, which was supposed to be up to the 15th of January, but he also testified on cross-examination that he was paid for the month of December. The testimony is very confusing, but it shows that the plaintiff was discharged in December, that his discharge was to take effect on the last day of the month, and that he had been paid for the whole of that month. By the arrangement between the plaintiff and the defendant his employment was from the 1st of one month to the 1st of the succeeding month, and the defendant was under no obligations to pay the plaintiff after the 31st day of December.
Judgment appealed from is reversed, with costs to appellant to abide the event, and a new trial ordered.